         Case 2:20-cv-00846-JAD-NJK Document 13 Filed 07/07/20 Page 1 of 3



 1   M. Caleb Meyer, Esq. (Nevada Bar No. 13379)
     Renee Finch, Esq. (Nevada Bar No. 13118)
 2   MESSNER REEVES, LLP
     9845 West Russell Road, Suite 300
 3   Las Vegas, NV 89148
     Telephone: (702) 363-5100
 4   Facsimile: (702) 363-5101
     E-mail: rfinch@messner.com
 5           cmeyer@messner.com
     Attorneys for Defendant
 6   STATE FARM FIRE & CASUALTY COMPANY
 7
 8                                    UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA
10
      PARAMOUNT PRODUCTIONS, LLC, a
11    Nevada Limited Liability Company, KEVIN         Case No. 2:20-cv-00846-JAD-NJK
      COFFERS, as a Managing Member, Owner,
12    Stockholder, Officer and/or Director and
      individually,                                   STIPULATION AND ORDER TO
13
                                                      CONTINUE REPLY DEADLINE TO
14                      Plaintiffs,                   DEFENDANT'S FIRST MOTION
      vs.                                             FOR SUMMARY JUDGMENT ON
15                                                    PLAINTIFF'S SECOND AND THIRD
      STATE FARM FIRE AND CASUALTY                    CAUSES OF ACTIONS, OR IN THE
16    COMPANY, a foreign corporation; and             ALTERNATIVE, MOTION TO
17    DOES I through X; and ROE                       DISMISS PLAINTIFFS' SECOND
      CORPORATIONS I through X,                       AND THIRD CAUSES OF ACTION
18
19                    Defendants.

20
21             IT IS HEREBY STIPULATED AND AGREED, Defendant, STATE FARM FIRE AND
22
     CASUALTY COMPANY, by and through their respective counsel of record, that the deadline for
23
     Defendant to file its Reply to Defendant's First Motion For Summary Judgment On Plaintiff's Second
24
     And Third Causes Of Actions, Or In The Alternative, Motion To Dismiss Plaintiffs' Second And Third
25
26   Causes Of Action Currently set for July 3, 2020, shall be continued to July 10, 2020.

27
               .
28
     {04244612 / 1}
         Case 2:20-cv-00846-JAD-NJK Document 13 Filed 07/07/20 Page 2 of 3



 1   Dated this 2nd day of July, 2020.              Dated this 2nd day of July, 2020.
 2    BOWEN LAW OFFICES                            MESSNER REEVES LLP
 3
      By:    /s/Jerome R. Bowen, Esq._____         By:    /s/Renee M. Finch, Esq. ______
 4    Jerome R. Bowen, Esq.                        M. Caleb Meyer, Esq.
      Nevada Bar No. 4540                          Nevada Bar No. 13379
 5    BOWEN LAW OFFICES                            Renee M. Finch, Esq.
 6    9960 W. Cheyenne Ave., Ste. 250              Nevada Bar No. 13118
      Las Vegas, NV 89129                          8945 W. Russell Road, Suite 300
 7    Email: twilcox@lvlawfirm.com                 Las Vegas, Nevada 89148
      Attorneys for Plaintiffs                     Email: cmeyer@messner.com
 8                                                 Email: lcalvert@messner.com
 9                                                 Attorneys for Defendant

10
11                                               ORDER

12             IT IS SO ORDERED.
13
               DATED: __________
14
15
                                         _____________________________________
16
                                         UNITED STATES MAGISTRATE
                                         UNITED            DISTRICT JUDGE  JUDGE
17                                       Dated: nunc pro tunc to July 3, 2020.

18
19
20
21
22
23
24
25
26
27
28
     {04244612 / 1}
         Case 2:20-cv-00846-JAD-NJK Document 13 Filed 07/07/20 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE
 2   I hereby certify that on this 2nd day of July, 2019, a true and correct copy of the foregoing
 3   STIPULATION AND ORDER TO CONTINUE REPLY DEADLINE TO DEFENDANT'S
     FIRST MOTION FOR SUMMARY JUDGMENT ON PLAINTIFF'S SECOND AND THIRD
 4   CAUSES OF ACTIONS, OR IN THE ALTERNATIVE, MOTION TO DISMISS
     PLAINTIFFS' SECOND AND THIRD CAUSES OF ACTION was filed and served upon the
 5   following by the method indicated:
 6
      Jerome R. Bowen, Esq.
 7    Nevada Bar No. 4540
      BOWEN LAW OFFICES
 8    9960 W. Cheyenne Ave., Ste. 250
      Las Vegas, NV 89129
 9
      Email: twilcox@lvlawfirm.com
10    Attorney for Plaintiffs

11
12                                            /s/ Tracey L. Zastrow ______________
                                              Employee of MESSNER REEVES LLP
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     {04244612 / 1}
